HARNED, S.J.,
Concurring Opinion: I concur with the result reached by the majority, however, I believe this case can be decided on narrower ground.
The source of the Petitions for Writ of Mandamus filed by Appellant in Pike Circuit Court, Court of Appeals and now this Court arise from the divorce of Appellant and Real Party In Interest Jonah Lee Stevens. The record reflects divorce and post-divorce proceedings in 2001 and 2002 that became increasingly acrimonious. Appellant has not directed us to any evidence to support her Petitions other than events which allegedly occurred in the divorce proceedings. Those proceedings apparently ended by an Order of the Pike Circuit Court entered on September 23, 2002 dismissing Cross-Petitions by Appellant and Jonah Stevens and approving an existing custody and visitation arrangement.
If the actions of the Pike County Officials were as egregious as alleged by Appellant, she could have filed a Motion for Writ during the pendency of the divorce proceedings. She did not. If Appellant felt aggrieved by the Final Decree of Divorce entered in October 2001 and from *505the Order dismissing the Cross-Petitions for domestic violence orders and affirming a custody and visitation arrangement, she could have appealed. Appellant did not avail herself of the opportunity to seek redress of perceived grievances. Finality of judgments is an important part of our jurisprudence. If Appellant’s grievances with Pike County Officials were not sufficient to pursue with the remedies available to her at the time of her divorce proceedings, certainly they are not sufficient to address at this late moment. Her claims are time barred. I agree with Footnote 7 of the Majority Opinion and would decide this case on that basis.
I would affirm the decision of the Court of Appeals for the foregoing reasons.